Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 17, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits. Claimant, a clothing salesman in a retail store, had been warned on April 14 that he would be discharged if his attendance did not improve by June 1. From April 14 to June 2 claimant reported late for work 22 times. He was thereupon discharged. Claimant conceded that his starting time was 9:30 a.m. and admitted that he consistently failed to report to work until 9:45 a.m., allegedly because he had no work to do until then. Claimant’s conduct following the warning in regard to lateness constituted misconduct in connection with his employment (Matter of Greene [Levine] 48 AD2d 747). There is substantial evidence in this record to support the board’s determination (Labor Law, § 623; Matter of Roth [Catherwood] 34 AD2d 1081). Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.